—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Incorporated Village of Massapequa Park, dated August 10, 1999, denying the petitioners’ application for a variance, the appeal is from a judgment of the Supreme Court, Nassau County (Carter, J.), entered March 21, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly denied the petition. The respondents’ determination was rational and was supported by substantial evidence (see, Matter of Khan v Zoning Bd. of Appeals, 87 NY2d 344, 351-352; Matter of Johnson v Village of Westhampton Beach, 244 AD2d 335). Bracken, P. J., O’Brien, Smith and Cozier, JJ., concur.